Citation Nr: 0005501	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
March 1975.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1992 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant does not have post-traumatic stress 
disorder as a result of stressors experienced in service.

2.  Service connection for a personality disorder with 
paranoid and cyclothymic features, schizophrenia 
schizoaffective type, and depressive neurosis was denied in a 
February 1979 rating decision.  The appellant did not appeal.

3.  The evidence submitted in support of the petition is 
cumulative of facts of record at the time of the prior final 
denial.

4.  The appellant did not engage in combat.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

2.  The February 1979 rating decision denying service 
connection for an acquired psychiatric disorder to include a 
personality disorder with paranoid and cyclothymic features, 
schizophrenia schizo-affective type, and depressive neurosis 
is final.  New and material evidence sufficient to reopen the 
claim has not been received.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 
20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves whether service 
connection for post-traumatic stress disorder is warranted 
and whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.

The appellant filed an original claim in November 1975 for 
service connection for minimal brain dysfunction that was 
aggravated by military service.  He stated that the condition 
was first manifested at age 11.  The appellant failed to 
report for the VA examination and in March 1976 he was 
notified that his claim was denied for failure to report for 
examination.  The letter stated that no further action would 
be taken until he indicated his willingness to report for 
examination.

In January 1979 the appellant filed a claim for service 
connection for manic and/or psychotic depression alleging it 
began approximately 3 to 6 months prior to discharge.  
Service connection for a personality disorder with paranoid 
and cyclothymic features, schizophrenia schizoaffective type, 
depressive neurosis, and drug abuse was denied in February 
1979.  The appellant was informed of the decision and his 
appellate rights in March 1979.

In January 1991 the appellant petitioned to reopen his claim 
for service connection.  In the July 1992 rating decision on 
appeal, the RO determined that new and material evidence had 
not been presented to reopen a claim for service connection 
for a nervous condition, previously diagnosed as personality 
disorder with paranoid and cyclothymic features, 
schizophrenia and depressive neurosis.  The appellant 
perfected an appeal as to this rating decision.

The appellant filed a claim for service connection for post-
traumatic stress disorder in July 1994, and in February 1995 
service connection was denied.

The issue on appeal was recharacterized by the RO in January 
1996 to be whether new and material evidence has been 
submitted to reopen a claim for any neuropsychiatric 
condition to include post-traumatic stress disorder.  In 
November 1996, the Board remanded two issues to the RO; 
whether new and material evidence had been presented to 
reopen a claim for service connection for a nervous disorder 
and entitlement to service connection for post-traumatic 
stress disorder.  The RO was to clarify representation, 
attempt to obtain additional treatment records, and schedule 
a VA psychiatric examination.

Both claims were remanded by the Board in April 1998 to 
clarify representation and obtain additional treatment 
records.

The appellant testified before the Board in August 1999, 
before the RO in September 1993, and has submitted numerous 
statements in support of his claims, all of which has been 
reviewed by the Board.  In sum, the appellant has asserted 
that he has post-traumatic stress disorder or severe 
depression indicative of post-traumatic stress disorder that 
he attributes to his service as a medic in an Air Force 
hospital during the Vietnam Era.  He further contends that 
he was diagnosed with schizophrenia within one year from 
separation from service.  He first noticed that he had 
psychiatric problems shortly after service.  He has also 
stated that he had problems in service but did not want to 
be stigmatized by seeking psychiatric treatment.  In July 
1975 he was unable to sleep and was experiencing auditory 
hallucinations, so he walked into the emergency room of a 
Charleston, West Virginia hospital.  He was hospitalized, 
placed on medication, and diagnosed with paranoid 
schizophrenia.  He has had multiple psychiatric 
hospitalizations, received psychiatric treatment, had 
problems with the law and unable to live a normal life since 
his military service.  Over the course of time, and 
especially after his involvement with the post-traumatic 
stress disorder clinic at the VA Medical Center in 
Mississippi, he began to associate his problems and 
symptomatology with post-traumatic stress disorder.  He has 
been diagnosed with post-traumatic stress disorder at the 
post-traumatic stress disorder clinic, and although some 
other doctor has backed off that diagnosis, it was made.

He reports that stressors relate to his work as a medic in a 
combined intensive care/cardiac care/burn unit.  They cared 
for seriously ill patients, with a very stressful, high 
volume workload.  He worked there for 10 months.  By the 
time he left the unit he was senior staff and conducted most 
of the training.  When the doctors decided that a patient 
needed to be discontinued from life support, the doctors 
never did it.  The order was given to the technicians and 
they were usually the ones who actually pulled the plug or 
speeded up the intravenous solution or whatever was 
required.  None of these patients were ever viable, but he 
guessed he had survivor guilt.  If one of his patients died, 
he had to inform the family and prepare the body for the 
morgue.  This has bothered him a lot and he tended to dwell 
on this issue.  He stopped going to the post-traumatic 
stress disorder clinic because the thrust of their treatment 
was directed at combat veterans.  At the conclusion of his 
testimony before the Board, the appellant clarified that the 
he did not directly participate in discontinuing life 
support or speeding up intravenous fluids.

A review of the appellant's DD Form 214 confirms that his 
primary specialty title was medical service specialist.  He 
is not a combat veteran.  His service records do not reflect 
any service in Vietnam.

Pre-service private medical records documented treatment in 
1963 for a convulsive disorder.

The service medical records do not contain any psychiatric 
complaints, findings or diagnosis.  The appellant was 
recommended for an administrative discharge for failure to 
progress satisfactorily or adjust to the demands of military 
life.  On his February 1975 separation examination his 
psychiatric status was normal.

Airman Performance Reports showed that he received the 
highest evaluations between December 1972 and April 1974 
while working as an apprentice medical service specialist in 
the intensive care unit.  Beginning in April 1974 his 
evaluations began to go down and it was recommended that he 
be assigned to another area with less responsibility.  His 
evaluations remained sub-par on assignment to the aeromedical 
evacuation system.  His duties in the aeromedical staging 
flight included routine and specialized nursing care as 
ordered, procuring equipment, maintaining supply, and 
assisting with the enplaning and deplaning of patients.

In July 1975 the appellant presented to the emergency room of 
Charleston, West Virginia Medical Center with a chief 
complaint that he felt as thought he was being followed.  His 
mother reported that during service he became a user of a 
variety of drugs including heroin, mescaline, marijuana and 
amphetamines.  The appellant reported he withdrew from these 
drugs while still in service.  The appellant reported 
spending 18 months after service traveling across the country 
and living off the streets.  On mental status examination he 
was oriented and presented with an often inappropriate smile.  
His verbal comments were articulate, intellectualized, 
verbose and sometimes bordered on the irrelevant.  He had no 
unusual speech, facial or body gestures.  He fund of general 
information was adequate although he was unable to handle 
certain calculations or interpret proverbs.  His judgment was 
grossly intact and insight was poor.  The initial impression 
was schizoid personality, possible compatible with budding 
paranoid schizophrenia or manic depressive psychosis.  He 
reported that he could, "hustle almost anything from the 
streets."  At the time of discharge in August 1975, he was 
under fairly good control but could have benefited from 
additional hospitalization that he would not accept.  
Schizoid personality (DSM II) was diagnosed.  

In October 1975, the appellant was admitted to the VA Medical 
Center, Chillicothe, Ohio complaining of a nervous disorder.  
The appellant reported headache, insomnia and that his heart 
was racing.  He was alert and oriented to person, place and 
time.  There were no delusions.  He denied hallucinations and 
suicidal or homicidal thoughts.  His memory was intact and 
his affect appropriate.  Depressive neurosis was diagnosed.

He was evaluated at the Arizona State Hospital in November 
1976.  He was anxiety-ridden and exhibited explosive 
behavior.  He had brief psychiatric hospitalizations dating 
back to 1963 with a history of disturbance and behavioral 
disorders dating back to childhood.  He had been severely 
depressed on one occasion for several months.  He was 
currently overproductive, hyperactive, flighty and slightly 
disorganized.  There was no delirium or hallucinations.  
Manic-depressive disease with hypermania was diagnosed.

The appellant requested treatment at Mental Health Services 
for Merced County, California in December 1976.  He reported 
that he had been in treatment almost constantly since he was 
11-years-old.  He reported using heroin during service, but 
that he became clean on his own.  On mental status 
examination the appellant was very verbal and extremely 
articulate.  His memory was intact and there was no psychotic 
process involved.  Depression was manifested quite frequently 
as were periods of elation and hyperactivity.  His affect was 
appropriate to content.  His admission diagnosis was 
schizophrenia, schizoaffective type, depressed.  When seen 
for the second time, the appellant seemed to be paranoid 
schizophrenic.  He was extremely manipulative and said 
whatever he thought would impress the listener.  A great deal 
of his verbal productions were grandiose and severely 
paranoid, but he seemed aware of what he was doing.  His 
prognosis was poor.  In January 1977 he was obsessed, perhaps 
delusional about his weight stabilization.  He was much more 
rational and less delusional, grandiose and paranoid.  During 
the interview he was still playing the game of one-upmanship 
that seemed to be part of his paranoid attitude.  Later in 
January he was seen to discuss his medications.  He was much 
more agreeable and almost did not appear to be psychotic at 
all.  The examiner noted the abrupt change in the appellant 
from one interview to another, from a full-blown paranoid 
schizophrenic to a fairly normal individual suggested that 
there was a strong hysterical element in his psychosis.  By a 
February 1997 note, the examiner indicated that the more he 
saw of the appellant, the less he thought he was psychotic.

The appellant was determined to be disabled beginning in 
December 1976 by the Social Security Administration.  The 
appellant had received psychotherapy for the past 11-years 
with a minimum of benefit.  It was unlikely that he would 
function outside an institutional setting. 

The appellant was received at the VA Medical Center, 
Minneapolis, Minnesota in December 1977 on a 72-hour hold 
order from the county crisis center.  The appellant had 
claimed multiple symptoms that were mostly somatic in nature 
and requiring Darvon.  He requested the Darvon from many 
sources and his arrest by police was because he had 
threatened a druggist.  He was very difficult to examine.  He 
was diagnosed with polydrug abuse with psychosis and a 
personality disorder with paranoid and cyclothymic features.

The appellant was admitted to Huntington State Hospital in 
April 1979 on court order after being charged with breach of 
the peace and destruction of property.  On psychological 
evaluation he was well dressed and his orientation to time, 
place and person was good.  He was indifferent to the 
significance of the interview.  He had no delusions or 
hallucinations.  His attention span was reduced.  He appeared 
to be in the manic state of manic depressive illness.  The 
staff physician diagnosed rule-out paranoid schizophrenia and 
the staff psychologist diagnosed paranoid schizophrenia.  The 
discharge summary diagnosis was paranoid schizophrenia.

In May 1979 he began treatment at the Logan-Mingo Area Mental 
Health facility.  He appeared very cunning to the intake 
examiner.  Records documented medication adjustments and his 
sister's attempt to get him back into the hospital.

In November 1992 VA Medical Center records, complaints of 
decreased sleep, increased appetite and worry, and decreased 
exercise were recorded.  He was alert and oriented to person, 
place, time and date.  He was cooperative and his mood and 
affect were appropriate to content.  His speech and 
psychomotor activity were unremarkable with good insight and 
judgment.  He was diagnosed with manic depression by history, 
and in other notes with major depression, and in February and 
May 1993 with bipolar disorder.  In August 1993 he complained 
of a decrease in self-esteem and confidence.  He had been 
treated for bipolar disorder for years, and suffered mostly 
from depression.

In October 1994 he complained of fatigue, loss of drive, 
feeling isolated and unnecessary.  He stayed in bed all day.  
He had been in treatment for 20 years for bipolar behavior.

In November 1994 the appellant referred himself to the post-
traumatic stress disorder clinic.  He reported a history of 
childhood physical and sexual abuse.  While working in the 
intensive care unit he routinely saw patients die, many of 
whom were wounded in combat.  He prepared 27 patients for the 
morgue and had to notify the next-of-kin about the deaths.  
He was called upon to "pull the plug" 12 times on patients 
that were terminal but not yet dead.  In addition he was 
fired upon occasionally during flights into and out of 
Vietnam from the Philippines.  His prior mental health 
diagnoses included schizophrenia, major depression, bipolar 
disorder and schizoid personality disorder.  On examination 
he was dressed casually but appropriately.  He was fully 
oriented to time, place, person and situation.  His speech 
was soft, but of normal rhythm, rate and connectedness.  He 
was goal-directed, logical, cooperative and showed no 
evidence of any thought disorder.  His affect was somewhat 
subdued initially, and there was some slight psychomotor 
agitation early in the interview, but these improved over the 
course of the interview.  He reported an occasional problem 
with depressed mood, but he denied suicidal or homicidal 
ideation.  He denied any psychoactive substance abuse.  He 
acknowledged sleep onset insomnia and recent weight loss.  In 
addition to this depressive symptomatology, he demonstrated 
post-traumatic stress disorder symptomatology including 
intrusive recollections of his wartime experience, emotional 
numbing, difficulty concentrating, and insomnia.  There was 
some question whether the emotional numbing and social 
avoidance were premorbid psychological issues faced by the 
appellant.  He was quite able to discuss his wartime 
experiences with little or no obvious distress.  Post-
traumatic stress disorder, chronic, mild (subthreshold) was 
diagnosed and rule-out schizoid personality disorder.

A VA examination was conducted in December 1994.  The claims 
folder was not available for the examiner's review.  The 
appellant denied that he was aware of any mental or nervous 
problems while he was on active duty.  Almost immediately 
after his discharge from service he applied for Social 
Security Administration benefits because he was depressed.  
On examination he was fairly neat and casually dressed.  He 
did not appear particularly depressed, but the appellant 
reported that he was, and had mood swings since the summer of 
1975.  His periods of depression lasted as long as a year and 
the periods of elation for several weeks.  He was generally 
hospitalized when he was elated because he would do strange 
things and have paranoid ideation.  When elated, he had 
hurried thoughts, was unable to sleep and had feelings of 
invulnerability, omniscience and increased strength.  When 
depressed he would isolate himself.  He was questioned 
carefully about the psychotic indices because of his prior 
diagnoses of paranoid schizophrenia, the appellant firmly 
denied any such experience or ideas of reference.

He was questioned carefully about his claim for service 
connection for post-traumatic stress disorder.  The appellant 
felt that his months working in the intensive care unit were 
a very stressful period.  There were traumatic cases and 
there were deaths.  He had never been in any particular 
traumatic situation or in any situation where he felt he 
might have been in danger of death or of serious accident.  
The appellant thought that the proximity between work in the 
intensive care unit and the appearance of severe depression 
after his discharge would make for a diagnosis of post-
traumatic stress disorder.  The examiner opined that there 
were no symptoms that indicated the existence of an anxiety 
disorder and certainly no existence of post-traumatic stress 
disorder.  Bipolar disorder, depressed state was diagnosed.

In March 1995 VA Medical Center records the appellant 
reported that the medications used to manage his hepatitis 
had exacerbated his symptoms of anger, malaise, 
worthlessness, low energy and needless worrying.  He attended 
the post-traumatic stress disorder clinic in the past but his 
problems were not related to combat experiences.  He was 
oriented to person, place and time.  His speech was clear and 
coherent and his affect was restricted.  His mood was angry, 
his thoughts goal-directed without evidence of hallucinations 
or delusions.  He denied suicidal or homicidal ideation, his 
memory was intact and insight and judgment were adequate.  
Bipolar disorder by history was diagnosed.  In April 1995 he 
was diagnosed with depression.  In December 1995 he was 
referred to the VA mental health clinic for a depression 
evaluation.  He reported feeling frustrated with the VA.  He 
reported impulsiveness and irritability, but not anything 
like when he was younger.  He appeared older than his stated 
age.  He appeared clean and well groomed.  His behavior was 
cooperative and his speech fluent, coherent and articulated.  
His thoughts were circumstantial, especially when he 
described his claim for benefits.  He denied audio or visual 
hallucinations.  He admitted to impulsiveness and problems 
with anger control.  He had experienced suicidal ideas on and 
off for a long time, but caring for his child and hopes for a 
better life kept him going.  His affect was appropriate and 
mood was euthymic.  His cognitive functions were grossly 
preserved.  Bipolar disorder, alcohol abuse and shizotypal 
personality disorder were diagnosed.  In a VA Medical Center 
note from March 1996 the appellant's mood and affect were 
within normal limits.  He was oriented to person, place and 
time.  His recent and remote memory was intact and his 
general understanding was fair.  His appearance was neat and 
clean and he did not report past psychotic symptoms.  He last 
experienced hallucinations in 1979.  Initial screening for 
substance abuse treatment concluded with diagnoses of bipolar 
disorder, alcohol abuse, possible polysubstance abuse and a 
schizotypal personality disorder.  He declined referral for 
substance abuse treatment.  In June 1996 he was diagnosed 
with depression.

A VA examination was conducted in September 1997.  The 
appellant insisted that he had post-traumatic stress 
disorder, although the examiner noted he was never in combat 
and the stress to which he was exposed was the usual stress 
to be found in a hospital setting.  The examples given by the 
appellant included taking care of a 14-year-old girl with 
leukemia who died at the end of his first week of work.  
Another case involved a man with a trauma that the appellant 
was sure involved his trachea.  The emergency room lost much 
time conducting examinations of the man's lung.  He later 
died.  A third incident involved a man who had been severely 
beaten by shore patrol.  It was delegated to the appellant to 
inform the man's parents that their son was dying, but he was 
forbidden to tell them about the beating.  He claimed to have 
intrusive thoughts of past and traumatic events that came two 
or three times a day.  He reported violent dreams and said he 
was always frightened.  He felt very angry over little things 
people said or did to him.  He reported some mild symptoms of 
depression, and had a low energy level.  Everything was a 
difficult chore to do, even the most minute task.  His 
appetite was poor and he had lost weight.  His sleep was poor 
and he felt tired when he woke up.  About twice a day he 
found himself in another room without remembering his errand.  
Suicidal thoughts occurred once a week and in a complicated 
fashion that involved provoking authority.  He had no 
friends.  He had many psychotic symptoms.  Schizoaffective 
disorder, bipolar type, severe was diagnosed.  He had anxiety 
symptoms under Axis II (personality/developmental disorders) 
that were vaguely post-traumatic.

In October 1997, another VA examination report was issued by 
the same examiner with the benefit of review of the claims 
folder.  As far back as 1977 a diagnosis of schizophrenia had 
been made.  Since that time, various diagnoses of 
schizophrenia, bipolar disorder and depression had been made.  
The varying diagnoses depended on the presenting symptoms at 
the time of each examination.  The appellant was of above-
average intelligence and by this time very sophisticated in 
regard to symptoms.  There were times when he had 
deliberately withheld giving symptoms to avoid 
hospitalization.  At that time he was presenting psychotic 
symptoms that were schizophrenic in nature as well as affect 
symptoms that revealed depressive material.  The appellant 
did not have post-traumatic stress disorder.  He was never in 
combat and his alleged traumatic experiences had to do with 
daily events to be found in a hospital setting.  He had never 
been exposed to a traumatic situation in which his life or 
his physical integrity was ever in danger.  He had a serious 
mental problem that was best described as a severe, chronic 
schizoaffective disorder of the bipolar type.

In VA Medical Center records from December 1997, the 
appellant had difficulty presenting any specific psychiatric 
complaint, but instead focused on his various pains and 
physical problems.  He was irritated that he had been given 
narcotics for the pain for some time but his providers were 
now tapering and stopping the medications.  During the 
interview he was quite tangential, and although not loose, he 
jumped from topic to topic rarely specifically answering a 
question.  He reported being naturally depressed, although he 
did not appear particularly depressed at that time.  On 
mental status examination he was neatly dressed and exhibited 
some moderate pressure of speech.  His sensorium was intact 
and he was fully oriented.  His mood was within normal limits 
but his affect was somewhat blunted.  His thought content 
revealed a history of hallucinations, delusions, referential 
thinking and paranoid ideas, but it was difficult to tell if 
they were occurring or even if they had ever occurred.  He 
had knowledge of the "right words" and it was difficult to 
access the validity of his history.  The examiner did not 
feel that the appellant was particularly depressed or 
psychotic at that time.  He suspected that much of the 
appellant's problem was characteralogical and drug seeking, 
but he might be schizophrenic with characteralogical 
overtones.


Service Connection for Post-traumatic Stress Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed inservice stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App. 128 (1997). 

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded. 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well grounded claim for post-traumatic 
stress disorder requires medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a post-
traumatic stress disorder case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current post-traumatic stress 
disorder disability.  Cohen v. Brown, 10 Vet. App. at 128.

The appellant has presented evidence of a well grounded 
claim.  A diagnosis of post-traumatic stress disorder was 
made in November 1994.  It is unclear what the parenthetical 
term "subthreshold" pertains to, so the Board accepts for 
the purposes of determining whether the claim is well 
grounded that the diagnosis was made.  The appellant has 
testified to inservice stressors during service as a medical 
technician, and these are presumed to be credible for the 
purpose of determining whether a well grounded claim has 
been submitted.  The November 1994 examiner linked his post-
traumatic stress disorder symptomatology, at least in part, 
to the appellant's "wartime experiences."  Therefore, the 
claim is well grounded.

The RO has met its duty to assist the appellant in the 
development of his claim. Under 38 U.S.C.A. § 5107 (West 
1991).  Service medical records were obtained.  Records were 
requested from and/or obtained from all identified treatment 
providers from 1963 through his most recent treatment.  VA 
examinations were conducted and an addendum was issued.  The 
claim was remanded by the Board in November 1996 and in 
April 1998 to develop additional evidence.  During testimony 
before the Board in August 1999, the undersigned had an 
extensive conversation with both the appellant and his 
accredited representative to determine whether the record 
was complete, and the appellant indicated that it was.  
There is no further indication from the appellant or his 
representative that there is outstanding evidence which 
would be relevant to this claim.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The preponderance of the evidence is against the claim for 
service connection for post-traumatic stress disorder.  
Initially, the Board notes that it views the issue of well-
groundedness in a vacuum.  When determining whether a claim 
is well grounded, the evidence submitted in support of the 
claim, in this case the appellant's report of inservice 
stressors, must be accepted as true; however, once well-
groundedness is established, the weight and credibility of 
the evidence must be assessed.  Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  Although a veteran is generally 
competent to report his inservice experiences, the Board 
finds that this appellant is not a credible historian.  When 
post-traumatic stress disorder was diagnosed in November 
1994, the appellant reported that he personally discontinued 
life support on his patients when in testimony before the 
Board he later clarified that he was not a direct participant 
in such an act.  For the first time in November 1994, the 
appellant reported being fired upon during flights into and 
out of Vietnam, although this had never been reported before 
or since.  Furthermore, his duties in the aeromedical flight 
did not included accompanying patients on flights but 
assisting the operations personnel with getting the patients 
on and off the plane.  There is no support for the 
appellant's assertion that he was fired upon during flights.  
The post-traumatic stress disorder diagnosis was based on 
misinformation supplied by the appellant.  Multiple examiners 
have reported that the appellant's responses have been 
manipulative, and as recently as December 1997 an examiner 
remarked that it was difficult to assess the validity of the 
appellant's reported history.  Little weight may be accorded 
to the appellant's testimony and statements, and therefore 
credible supporting evidence that the claimed inservice 
stressor occurred as the appellant has reported them has not 
been presented. 

Some weight is assigned to the November 1994 record 
diagnosing post-traumatic stress disorder, however it is 
afforded less probative weight than other reports that said 
the appellant did not have post-traumatic stress disorder.  
The sole post-traumatic stress disorder diagnosis was based 
in part, on the appellant's report that he was fired on 
during flights in and out of Vietnam without any supporting 
evidence that he was engaged in this activity.  

More probative weight is assigned the December 1994 opinion 
that there was no evidence of post-traumatic stress disorder 
based on the work the appellant performed in the intensive 
care unit.  Likewise, in September 1997, the examiner 
outlined all of the reported stressors (being fired upon was 
not reported by the appellant at that time) and concluded 
that the appellant did not have post-traumatic stress 
disorder.  In October 1997 the same examiner reviewed the 
claims folder and specifically concluded that the appellant 
did not have post-traumatic stress disorder.  The alleged 
traumatic events had to do with daily events in a hospital 
setting, and his psychiatric disorder was best described as 
something else.  More probative weight must be assigned to 
these 1997 reports as they are based extensive discussion 
with the appellant and were not influenced by the appellant's 
report of a combat-type stressor.  Therefore the negative 
evidence that the appellant does not have post-traumatic 
stress disorder and that some of his stressors are 
incredible, outweighs the positive evidence of a post-
traumatic stress disorder based on supplied stressors.  

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.  
There is no evidence that supports the appellant's contention 
that he was involved in flights into Vietnam and he did not 
serve in Vietnam.

Credibility

The Board finds that the appellant is not a credible 
historian.  In December 1997, the examiner noted that the 
appellant knew the right words and it was difficult to assess 
the validity of his history.  At times, he has reported 
multiple stressful events while employed in a hospital and at 
other times, his reports of claimed stressors has been short.  
He has variously claimed that he was involved in the 
termination of life support of many, and at the hearing 
reported that he did not have direct involvement.  He has 
reported that he was shot at and then implied that there had 
been no such stressors.  He has been described by a medical 
professional as excessively manipulative.  In sum, the 
overwhelming evidence reflects a history and a pattern of 
inaccurate information that renders the veteran not credible.

The Board has balanced all of the positive and negative 
evidence and finds that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).


New and Material Evidence

Service connection for a personality disorder with paranoid 
and cyclothymic features, schizophrenia schizoaffective 
type, and depressive neurosis was denied in February 1979.  
The veteran was informed of the decision and did not appeal.  
That decision was final.  However, the claim may reopened 
upon submission of new and material evidence.

The entirety of the medical evidence of record has been 
outlined above.  The evidence before the RO at the time of 
the February 1979 denial is summarized as follows:

The original claim was submitted in November 1975 for 
service connection for minimal brain dysfunction said to be 
first manifested at age 11.  The appellant had also 
submitted a sworn claim in January 1979 alleging manic 
and/or psychotic depression beginning 3 to 6 months prior to 
separation from service.

The service medical records were silent for complaints or 
treatment of any psychiatric disorder.

The appellant was admitted to the Charlestown, West Virginia 
Medical Center in July 1975.  His intake examiner concluded 
with an impression of schizoid personality, possibly 
compatible with a budding paranoid schizophrenia or manic 
depressive psychosis.  His discharge diagnosis was schizoid 
personality disorder.

The appellant was treated at the VA Medical Center 
Cillicothe, Ohio in October 1975 for depressive neurosis.

He was seen at the Arizona State Hospital in November 1976 
and diagnosed with manic-depressive disease with hypermania.

In December 1976, he was treated at the Mental Health 
Service for Merced County, California.  His admission 
diagnosis was schizophrenia, schizoaffective type, 
depressed.  By the end of his treatment there in February 
1997, the examiner indicated that the more he saw of the 
appellant the less he thought he was psychotic.

In December 1977, he was admitted to the VA Medical Center 
in Minneapolis, Minnesota on court order.  He was diagnosed 
with polydrug abuse with psychosis and a personality 
disorder with paranoid and cyclothymic features.

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1999) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

The claim on appeal stems from a July 1992 rating decision 
wherein the RO found that new and material evidence had not 
been submitted to reopen the claim for service connection 
for a psychiatric condition.  A summary of the evidence 
associated with the claims folder in relation to the claim 
for service connection for an acquired psychiatric disorder 
since February 1979 consisted of the following:

Between 1992 and 1994 the appellant was treated for 
psychiatric complaints diagnosed as manic depression, bipolar 
disorder, and depression.  In November 1994 he was diagnosed 
with chronic, mild post-traumatic stress disorder 
(subthreshold).  (Service connection for post-traumatic 
stress disorder was addressed as a new claim).  At the 
conclusion of a VA examination in December 1994, the examiner 
indicated that there were no symptoms to indicate the 
existence of an anxiety disorder and certainly no post-
traumatic stress disorder.  He was diagnosed with bipolar 
disorder, depressed state.

In 1995 he was diagnosed with bipolar disorder, alcohol abuse 
and schizotypal personality disorder.  In 1996 depression was 
indicated.  Schizoaffective disorder, bipolar type was 
diagnosed at the conclusion of the September 1997 VA 
examination and in an October 1997 addendum, the same 
examiner indicated that the appellant did not have post-
traumatic stress disorder.  The appellant was said to have a 
serious mental problem that was best described as a severe, 
chronic schizoaffective disorder, bipolar type.  The examiner 
noted that a diagnosis of schizophrenia had been made as far 
back as 1977.  In December 1997 an examiner commented that 
the appellant was characteralogical and drug seeking but 
might be schizophrenic with characteralogical overtones.

The appellant offered testimony before the Board in 1999 and 
submitted statements in support of his claim.  He has 
contended that his psychiatric problems occurred shortly 
after service or began in service and were due to stressors 
in service.  He has further contended that his post-service 
depression and schizophrenia is attributable to service.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.

Service connection was denied in February 1979 based on a 
finding that the service medical records were negative for 
any complaints or treatment of a neuropsychiatric disease.  
Although the appellant was seen within one year from 
separation from service for a depressive neurosis and 
schizoid personality, he was not seen for psychosis.  His 
hospitalization in 1977 for psychosis was associated with 
drug abuse.  In other words, at the time of the February 1979 
denial, competent evidence of a neuropsychiatric illness in 
service had not been presented.  Although there was competent 
evidence of post-service psychiatric disorders, competent 
evidence of psychosis within one year of separation from 
service had not been presented.  Additionally, no competent 
examiner had attributed any post-service mental illness to 
service.

The evidence submitted since the February 1979 denial does 
not cure the evidentiary defects that existed at the time of 
the prior decision.  Competent evidence of any 
neuropsychiatric illness in service has not been presented.  
Competent evidence of psychosis within one year after 
separation from service has not been presented.  Post-service 
evidence of mental illness, including psychosis is of record, 
but a competent medical opinion linking bipolar disorder, 
manic-depressive illness, paranoid schizophrenia or any other 
mental illness to service has not been presented.  However, 
at the time of the prior denial the record included evidence 
of an acquired psychiatric disorder.  Accordingly, new and 
material evidence has not been presented to reopen the claim.  
Additional testimony or evidence that confirms a previously 
known fact is cumulative and not new and material.  Sagainza 
v. Derwinski, 1 Vet. App. 575, 579 (1991); Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  The additional 
evidence submitted since the February 1979 rating decision 
merely confirms the previously known fact that the appellant 
had post-service diagnosis and treatment for mental illness.

The appellant's contentions and testimony are not new and 
material evidence.  Although the appellant contends that he 
was diagnosed with schizophrenia in July 1975 or that his 
post-service depression or other mental illness was 
attributable to inservice stressors, lay assertions of 
medical causation or diagnoses unsupported by the record 
cannot suffice as new and material evidence to reopen a 
claim.  Hickson v. West, 11 Vet. App. 374 (1998).  None of 
his testimony or statements provided competent evidence of 
inservice psychiatric disease, psychosis within one year 
after separation from service or a competent opinion 
attributing a post-service psychiatric diagnosis to service.


ORDER

Service connection for post-traumatic stress disorder is 
denied.  The petition to reopen the claims for service 
connection for an acquired psychiatric disorder is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

